47 F.3d 1164
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.R. J. COMBS, Plaintiff-Appellant,v.James G. MARTIN, Governor of North Carolina;  North CarolinaCrime Control;  J. S. Hardison, North Carolina HighwayPatrolman;  J. W. Huntley, North Carolina Highway Patrolman;Sergeant Lawrence, North Carolina Highway Patrolman;  SteveVance;  Jim Judson;  Ed Messer;  Sergeant Blackwell, NorthCarolina Highway Patrolman;  Jackie Noblett;  Lacy H.Thornburg, Attorney General of North Carolina,Defendants--Appellees.R. J. Combs, Plaintiff-Appellant,v.Town of Jefferson;  D. E. Hightower, Mayor;  Jackie Cooper,Chief of Police;  Officer Rick Sexton;  Officer DavidNeaves;  Jeff Jones;  Town of West Jefferson;  VirginiaMyers, Mayor;  Robert Roten, Town Policeman, Defendants-Appellees.
Nos. 94-2184, 94-2185.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 6, 1995.

R. J. Combs, Appellant Pro Se.  Isaac T. Avery, III, Special Deputy Attorney General, Joseph Patrick Dugdale, Assistant Attorney General, Raleigh, NC;  Jackie Noblett, Boone, NC;  Frank Parrott Graham, ROBERTS, STEVENS & COGBURN, P.A., Asheville, NC;  Jimmy D. Reeves, VANNOY & REEVES, West Jefferson, NC, for Appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaints.  Our review of the records and the district court's opinions accepting the recommendations of the magistrate judge discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Combs v. Martin, No. CA-92-96-5-V;  Combs v. Town of Jefferson, No. CA-93-4-5-V (W.D.N.C. Sept. 12, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED